     Case 2:19-cr-00080-WBV-MBN Document 40 Filed 02/11/20 Page 1 of 1



MINUTE ENTRY
VITTER, J.
FEBRUARY 11, 2019
JS10: 00:36

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                     NO. 19-80

JUAN SANTOS PEREZ-ZAVALA                                   SECTION “D”

                               RE-ARRAIGNMENT

Courtroom Deputy:         Melissa Verdun
Court Reporter:           Karen Ibos
Law Clerk:                Frances Montegut

APPEARANCES:        Carter Guice, Jr., Asst. U. S. Attorney
                    Samuel Scillitani, Jr., Counsel for Defendant
                    Rene Williams, U. S. Probation Officers
                    Interpreter: Lilliam Zayas, designated by the Court
                    and sworn by the Deputy Clerk (1:32 pm to 2:08 pm)
                    Juan Santos Perez-Zavala, Defendant

Case called at 1:32 p.m.; all present and ready.
Defendant sworn and questioned by the Court.
Reading of the Indictment waived by the defendant.
Defendant pleads Guilty as to Count 1 of the Indictment.
Defendant informed of maximum penalties.
Defendant informed of the sentencing guidelines.
Defendant informed of rights to trial by jury or by the court and waives same.
Counsel for defendant questioned by the Court.
Government summarizes the factual basis.
Government submits the factual basis to the court and same is filed.
Government submits Exhibits 1 and 2 which are documents from Criminal Division
Chief, 22nd J.D.C. regarding state charges. Exhibits are entered into the record.
Plea accepted and defendant is ADJUDGED GUILTY on plea of guilty.
Pre-sentence investigation ORDERED.
Sentencing is set for TUESDAY, MAY 12, 2020, AT 1:30 P.M.
Defendant is remanded to the custody of the U.S. Marshal.
Court adjourned at 2:08 p.m.

IT IS ORDERED that the pretrial and trial dates are CANCELED as to Juan Santos
Perez-Zavala.
